DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Amendment
The amendment filed on 05/16/2022 has been entered.  Claims 1-15, 17, 20-23, 26, 30-32, 35, 36, 38 and 40-43 were previously canceled.  Claims 44-47 have been added herein.  Claims 16, 18, 19, 24, 25, 27-29, 33, 34, 37, 39 and 44-47 remain pending in the application.   Applicant's amendment fails to overcome 35 U.S.C. 103 rejection previously set forth in the Final Office Action mailed on 04/04/2021 and in light of new claims 44-47, a new ground of rejection is applied to theses pending claims as described hereinafter. 

Response to Arguments
Applicant's arguments filed on 05/16/2022 have been fully considered but they are not persuasive. 
The unpatentability of the composition of the press cover or jacket is discussed in the previous  four Office Actions submitted and will not be repeated again to avoid redundancy.
The claims amendments and addition of new claims currently pending are directed to the structure of the shoe press (as in claim 16, Fig. 1) and the method of making the press cover or jacket (as in claim 47, Fig. 3), which are disclosed in USP 5134010 A (Schiel) and partly by DELMAS  as demonstrated herein below.          
Clearly, the Schiel reference, not to mention by the same assignee as Pending Application, is directly related to the problem to be solved.  Therefore, the rejections of the claims are maintained. 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 




Claims 16, 18-19, 24-25, 27-29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Fung-jou Chen; et al. US 20080160856 A1 (Chen).

Regarding claim 16, DELMAS discloses: A press or shoe press for the treatment of a fibrous material web, a paper web, a cardboard web, a tissue web or a pulp web, the press or shoe press comprising: a shoe press roll and a rotatable opposing roll forming a nip therebetween for receiving and dewatering the web; said shoe press roll including a non-rotatable shoe, a non-rotatable stationary yoke bearing said shoe, and a revolving press cover having an innermost surface, said shoe being pressed into said innermost surface of said press cover (Para [0001-0004], for example, para [0001] discloses “a press jacket for a press roller of a shoe press for dewatering a fibrous material web, in particular a paper, cardboard, tissue or pulp web”; entire para [0002] and [0003].); said press cover (Title and abstract.  Press cover or press jacket are the same thing.), including: at least one first and one second polymer layer (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”) each containing a polyurethane (para [0004]), said polyurethane being formed from a prepolymer (para [0011-0012]) and a crosslinker (para [0011-0012]); said prepolymer of said first polymer layer being a reaction product of naphthalene 1,5-diisocyanate as an isocyanate and at least one polyol selected from a polycarbonate polyol, a polyether polycarbonate polyol or mixtures of a polycarbonate polyol and a polyether polycarbonate polyol (para [0006] and [0016-0017]); and said prepolymer of said second polymer layer being a reaction product of: naphthalene 1,5-diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol, or phenylene 1,4-diisocyanate, diphenylmethane 4,4'-diisocyanate, toluene 2,4-diisocyanate or 3,3'-dimethyl-4,4'-biphenylene diisocyanate as an isocyanate and a polyol or polytetramethylene ether glycol (para [0006] and [0016-0017]).
Even though DELMAS indeed discloses that the layers could be two different polymer layers, nevertheless, DELMAS does not expressly teaches: the polymer layers being different polymer layers.  23, 43, 44.
In the same field of art, Chen discloses a plurality of layers or multi-layered materials made from different polymers such as polyurethane and the likes used in a variety of products such as absorbent or non-absorbent garment or press cover.  As noted throughout the disclosure, for example, Chen on para [0135] discloses “The resulting composite nanofiber materials provide webs useful in disposable absorbent articles. Such webs can be part of intake layers, protective covers, distribution materials, and outer covers of articles as described herein.”  That being said, Chen discloses: first and second polymer layers being different polymer layers (Abstract, para [0006], [0012], [0031], [0034-0035], [0135], and particularly claims 23, 43, and 44.  The composite material disclosed by Chen are also useful for any type of disposable garment, wipe, hospital garment, face mask, sterile wrap, air filter, water filter and so forth.  Thus, it is obvious that an average artisan could apply the teachings of Chen to other very similar products such as fabric web or press cover for their strong and varying surface effects, such as bearing capability and abrasion resistance.).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press cover of DELMAS by using the concept of using a composite material made of two different polymers or polymer blends in which the two polymer are selected from the group such as a polyurethane, polylactide, polyolefin, polyacrylonitrile, and others as taught by Chen so as to exhibit strong and varying surface effects, such as wicking, load bearing capability and abrasion resistance over natural and synthetic rubber materials for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Chen disclosure, would also have been motivated to apply its teaching of composite material for making Products made from fibrous materials that are useful in a wide variety of applications such as absorbent or non-absorbent products, garments, press cover, and the likes. These fibrous materials have specific surface chemistries and other material properties which affect their performance and improve the mechanical properties of the press cover such as, its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention.  

	Regarding claim 18, DELMAS in view of Chen teaches all of the limitations of its base claim 16.  DELMAS further discloses:  wherein said first polymer layer is a radially outermost polymer layer relative to a longitudinal axis of the press cover (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.).

Regarding claim 19, DELMAS in view of Chen teaches all of the limitations of its base claim 18.  DELMAS further discloses:  which further comprises a third polymer layer being a radially innermost layer relative to the longitudinal axis of the press cover, said second polymer layer being disposed between said third polymer layer and said first polymer layer in radial direction (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”  Since DELMAS teaches a multi-layers press jacket, it is self-evident that in a multi-layers of polyurethane, one of the layers must be inherently sandwiched between the other two layers to be operational.), and said third polymer layer including a prepolymer being a reaction product of: naphthalene 1,5-diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol, or phenylene 1,4-diisocyanate, diphenylmethane 4,4'-diisocyanate, toluene 2,4- diisocyanate or 3,3'-dimethyl-4,4'-biphenylene diisocyanate as an isocyanate and a polyol or polytetramethylene ether glycol (para [0006] and [0016-0017]). 

	Regarding claim 24, DELMAS in view of Chen teaches all of the limitations of its base claim 16.  DELMAS further discloses:    wherein said crosslinker of said polyurethane of at least one of said layers includes: butane-1,4-diol, hydroquinone 1,4-bis(2-hydroxyethyl) ether, 4,4'- methylenebis (3-chloro-2,6-diethylaniline), an aliphatic or aromatic amine, an aliphatic or aromatic diamine, an alkanolamine, ethylenediamine, 2,2,4- trimethylhexane-1,6-diamine, 2,4,4-trimethyl-hexane-1,6-diamine, hexamethylenediamine, diethyltoluenediamine, 4,4'-diaminodicyclohexylmethane, dimethylthiotoluenediamine, monoethanolamine as components or mixtures of said components (para [0019] and [0032].  This claim recites such that all of the crosslinkers to be present, however, throughout the specification particularly on pages 7, lines 8-17 and page 14, lines 9-21, the specification requires only one of the crosslinkes.  Therefore, to be consistent with specification, the Examiner interprets that one corsslinker is required to be used in the claim in which DELMAS on para [0019] at least teaches dimethylthiotoluenediamine (DMTDA) under anticipation.)  
	  
Regarding claim 25, DELMAS in view of Chen teaches all of the limitations of its base claim 19.  DELMAS further discloses:  wherein said crosslinker of said radially outermost polymer layer includes butane-1,4-diol or at least one amine, said crosslinker of said radially innermost polymer layer includes at least one amine, and said respective amines are an aromatic or aliphatic amine, an aromatic or aliphatic diamine or an alkanolamine (para [0006] and [0016, 0017, 0019, and 0032]). 
	
	Regarding claim 27, DELMAS in view of Chen teaches all of the limitations of its base claim 25.  DELMAS further discloses: wherein said crosslinker includes a component selected from at least one polyol or bifunctional polyol having a molecular weight of between 1000 and 4000 g/mol (para [0030] and para [0031] discloses “…The molecular weight of the polyols is preferably from 1000 to 3000 g/mol…”).  
	
Regarding claim 28, DELMAS in view of Chen teaches all of the limitations of its base claim 27.  DELMAS further discloses:  wherein said molecular weight of said component is between 1200 to 3500 g/mol (para [0030-0031].  Examiner views that the 1200 to 3500 g/mol is very close within the range disclosed by DELMAS. ). 

	Regarding claim 29, DELMAS in view of Chen teaches all of the limitations of its base claim 27.  DELMAS further discloses:  wherein said component is polyester polyol or polycaprolactone polyol; polyether polyols or polytetramethylene ether glycol, polypropylene glycol, polyethylene glycol, polyhexamethylene ether glycol, polycarbonate polyol, polyether carbonate polyol, polybutadiene polyol, perfluoropolyether polyol, silicone polyol or mixtures of said polyols (para [0017] and [0019]). 
 
Regarding claim 44, DELMAS in view of Chen teaches all of the limitations of its base claim 16.  DELMAS further discloses:  A method for treatment of a fibrous material web, a paper web, a cardboard web, a tissue web or a pulp web by using a press or shoe press, the method comprising: guiding the web along with one or two press felts through the nip between the shoe press roll and the rotatable opposing roll and dewatering the web by using the press cover according to claim 16 (Para [0001-0004], for example, para [0001] discloses “a press jacket for a press roller of a shoe press for dewatering a fibrous material web, in particular a paper, cardboard, tissue or pulp web”; entire para [0002] and [0003].).

Claims 33-34, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Fung-jou Chen; et al. US 20080160856 A1 (Chen) further in view of Takao Yazaki; et al., US 20100314067 A1 (Yazaki).

Regarding claim 33, DELMAS in view of Chen teaches all of the limitations of its base claim 16 as applied hereinabove.  
However, the combination of DELMAS and Chen does not expressly disclose:  wherein said NDI-based prepolymer for production of said at least one polymer layer has an NCO content of 4% to 20% by weight.
In same field of art, Yazaki discloses, among others, polyurethane that has an excellent crack resistance and is widely used in press belt, an isocyanate group (NCO) of the urethane prepolymer and the urethane prepolymer and the curing agent are mixed to produce a cured sheet or cover or belt with a specific hardness :  wherein said NDI-based prepolymer for production of said at least one polymer layer has an NCO content of 4% to 20% by weight (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1].  Thus, it is obvious that an average artisan could apply the teachings of Yazaki to other very similar products such as fabric web or press cover having superior hardness, wear and crack resistance.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press cover of the combination of DELMAS and Chen by using the concept of using a prepolymer having an NCO in polyurethane as taught by Yazaki so as to exhibit advantages in load bearing capability and abrasion resistance over natural and synthetic rubber materials for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Yazaki disclosure, would also have been motivated to apply its teaching of utilizing the using of a prepolymer having an NCO in polyurethane so as to improve the mechanical properties of the press cover such as, its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention.
  
Regarding claim 34, the combination of DELMAS and Chen in view of Yazaki discloses all of the limitations of its base claim 33.  Yazaki further discloses:  wherein said NCO content is 5% to 14% by weight (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).  

Regarding claim 37, the combination of DELMAS and Chen in view of Yazaki discloses all of the limitations of its base claim 16.  Yazaki further discloses:  wherein a ratio of an amount of isocyanate actually used in said prepolymer to a calculated stoichiometric amount of isocyanate is between 0.8 and 1.2 for production of said at least one polymer layer (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).

Regarding claim 39, the combination of DELMAS and Chen in view of Yazaki discloses all of the limitations of its base claim 19.  Yazaki further discloses:  wherein at least one of a modulus of elasticity or a hardness of said first polymer layer is greater than a corresponding modulus of elasticity or hardness of at least one of said second or third polymer layer (para [0005], [0013], [0018], [0022], [0085], [0100], and [0107]).

Claim 45-47 is rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Fung-jou Chen; et al. US 20080160856 A1 (Chen) and further in view of Christian Schiel USP 5134010 A (Schiel).

Regarding claim 45, DELMAS in view of Chen discloses: A method for producing a press cover, the method comprising:; providing the press cover with: at least one first and one second polymer layer being different polymer layers each containing a polyurethane, said polyurethane being formed from a prepolymer and a crosslinker; said prepolymer of said first polymer layer being a reaction product of: Page 7 of 14Application No. 16/630,504 Amendment dated 5/16/22 Reply to Final Office action of 4/4/22 naphthalene 1,5-diisocyanate as an isocyanate and at least one polyol selected from a polycarbonate polyol, a polyether polycarbonate polyol or mixtures of a polycarbonate polyol and a polyether polycarbonate polyol; and said prepolymer of said second polymer layer being a reaction product of: naphthalene 1,5-diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol, or phenylene 1,4-diisocyanate, diphenylmethane 4,4'- diisocyanate, toluene 2,4-diisocyanate or 3,3'-dimethyl-4,4'- biphenylene diisocyanate as an isocyanate and a polyol or polytetramethylene ether glycol (DELMAS in view of Chen teaches all of the limitations recited herein which are the same as claim 16 and will not be repeated again to avoid redundancy.).
However, the combination of DELMAS and Chen does not expressly disclose:  applying a starting material in spiral form to a radially outermost cover surface of a cylindrical winding mandrel; embedding the starting material as a reinforcing structure into the press cover.
In the same field of art, Schiel is directed to a press jacket (or a press belt) for a press device for the treatment of web-like material, such as paper webs, and particularly relates to the materials of which the jacket is comprised.  That being said, Schiel discloses:  applying a starting material in spiral form to a radially outermost cover surface of a cylindrical winding mandrel; embedding the starting material as a reinforcing structure into the press cover (Abstract discloses “The press jacket comprises a radially inner layer of elastomeric material which is provided with embedded layers of reinforcing yarns, an inner longitudinal layer of yarns extending under tension between the lateral ends of the endless tubular press jacket and a helical winding of peripheral yarns pretensioned and wrapped around the longitudinal yarns.” Figs. 5 and 6 and the entire Col. 6 bridging to Col. 7, lines 1-14 describes in detail the limitation of this claim.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of DELMAS and Chen by using an endless flexible press jacket for a press roll, a process for its fabrication and an apparatus upon which it is fabricated as taught by Schiel so as to improve the quality of the press cover or jacket such that even during a long service life there is no risk that individual layers will detach from one another.  Similarly, one of ordinary skill in the art, upon reading Schiel disclosure, would also have been motivated to apply its teaching of reinforcement yarns embedded with the elastomeric material so as to improve the mechanical properties of the press cover or jacket such as its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention.   
        
Regarding claim 46, the combination of DELMAS and Chen in view of Schiel discloses all of the limitations of its base claim 45.  Schiel further discloses:  which further comprises providing the starting material as a textile fabric or linear structure (Col. 1, lines 41-46 discloses “The longitudinal and peripheral yarns generally form a textile fabric shell which is initially pre-fabricated in web form and is made endless by joining the web ends, and which is finally cast with the wear-resistant elastomeric material and then fixed thermally.”).

Regarding claim 47, DELMAS and Chen in view of Schiel discloses all of the limitations of its base claim 45.  Schiel further discloses:  which further comprises applying a casting material through a conduit and a casting nozzle onto the radially outermost cover surface of the winding mandrel or onto the starting material while rotating the winding mandrel, and guiding the casting nozzle parallel to and along a longitudinal axis of the winding mandrel while winding the starting material onto the rotating winding mandrel (Fig. 5 the unit 31 for the preparation and supply of the jacket material, casting nozzle 36 36 for delivering of the jacket material to the surface of the casting body 28.  The entire Col. 6 bridging to Col. 7, lines 1-14 describes in detail the process of fabricating the endless flexible press jacket or press cover.  For example, Col. 6 bridging to Col. 7, lines 57-68 discloses “The elastomeric jacket material 17 flows onto the surface of the casting body 28 with the tensioned longitudinal yarns 15 and forms a coaxial press jacket layer on the casting body 28. With the turning of the casting body 28 the peripheral yarn 16 is now simultaneously wound up preferably under a certain pre-tension.  This pre-tension is calculated so that the peripheral yarn 16 rests stretched on the longitudinal yarns 15 and even deflects these lightly towards the surface of the casting body 28.  …with the turning of the casting body 28 and the pouring-on of the jacket material 17 the support 26 is simultaneously moved linearly.  In this way the jacket is developed in the form of a helically wound rope of liquid material 17.”  The entire structural limitations are depicted in Figs. 5-7.).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harald Aufrecht  (USP 5766421 A) is directed to a press blanket for extracting water from a web in a press nip of a papermaking machine having an elastomeric matrix material in which reinforcing threads are embedded and a method of making a press blanket for a pressing device intended for extracting water from a web passing through a press nip in a papermaking machine, in which an elastomeric curable matrix material is cast onto a casting mold, while reinforcing threads are simultaneously wound in.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748       

/Eric Hug/Primary Examiner, Art Unit 1748